Citation Nr: 1027063	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-01 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to restoration of a 40 percent disability rating for 
diabetes mellitus, 
type I.



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to November 
1983 and from July 1985 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction over the case was subsequently 
transferred to the RO in Reno, Nevada.

In May 2010, the Veteran and his spouse testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.  The Veteran also 
submitted additional evidence at the hearing, to include a 
summary statement and blood sugar logs.  Although he did not 
include a waiver of his right to have the evidence initially 
considered by the RO, there is no need for the RO to consider 
this evidence in view of the Board's determination that the 
evidence currently of record is sufficient to establish the 
Veteran's entitlement to the complete benefit sought on appeal.  
In this regard the Board notes that at the May 2010 hearing the 
Veteran stated that he was not seeking more than a 40 percent 
rating for his diabetes mellitus, type I.  

The Board also notes that Veteran informed the Board at 
the May 2010 hearing that he is claiming entitlement to 
service connection for psychiatric disability and brain 
atrophy as secondary to his service-connected diabetes 
mellitus disability.  The record before the Board does not 
show that the RO has responded to these claims.  
Therefore, the claims are referred to the RO for 
appropriate action.


FINDING OF FACT

Improvement in the Veteran's diabetes mellitus, type I, was not 
adequately demonstrated by the evidence of record at the time of 
the January 2008 rating decision reducing the rating for the 
disability from 40 percent to 20 percent.

CONCLUSION OF LAW

The 40 percent disability rating for the Veteran's diabetes 
mellitus, type I, was not properly reduced.  38 C.F.R. § 3.344 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would result 
in a reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The beneficiary 
must be notified at his latest address of record of the 
contemplated action and furnished detailed reasons therefore.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e) (2009).

In addition, 38 C.F.R. § 3.344 (a) provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability of 
disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  It is 
essential that the entire record of examination and the medical-
industrial history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and the 
entire case history.  Examinations which are less thorough than 
those on which payments were originally based will not be used as 
a basis for reduction.  Ratings for diseases subject to temporary 
or episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.

However, the provisions of 38 C.F.R. § 3.344(c) specify that the 
above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have not 
become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

Analysis

In the case at hand, the Veteran was granted service connection 
for diabetes mellitus in an August 2001 rating decision.  The 
disability was assigned a 40 percent rating effective May 1, 
2001.  The RO proposed to reduce the rating to 20 percent in an 
October 2007 rating decision.  In the January rating decision on 
appeal, the rating was decreased to 20 percent, effective April 
1, 2008.  Thus, a 40 percent disability rating was in effect for 
more than 5 years at the time of the rating decision reducing the 
rating to 20 percent and the provisions of 38 C.F.R. § 3.344(a) 
apply.  

The Veteran was afforded a VA examination for diabetes mellitus 
in May 2009.  The examiner noted that current treatment consisted 
of insulin more than once daily; the Veteran was instructed to 
follow a restricted or special diet; and that the Veteran 
reported an inability to do any strenuous activity.  

VA outpatient treatment and medical center records at various 
times show the Veteran is insulin dependent, was placed on a 
restricted diet, and was instructed to walk thirty minutes per 
day. 

The Board acknowledges that the record also contains the report 
of a VA examination in June 2007, which indicates the Veteran was 
not being treated with insulin, was not on a restricted diet, and 
denied any restriction of activity secondary to diabetes.  
However, the Veteran testified in May 2010 that he was 
misunderstood during the June 2007 examination or did not 
understand the question asked by the VA examiner in regards to 
the restriction of his activities.  The Veteran and his spouse 
also testified as to his restricted diet and activities.  The 
Board finds the Veteran competent and credible in stating his 
treatment and symptoms associated with the service-connected 
diabetes mellitus.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell 
v. Derwinski, 1 Vet. App. 466 (1991).  

In short, when all of the pertinent evidence is reviewed, it is 
clear that the 40 percent rating was not properly reduced.  
Accordingly, restoration of a rating of 40 percent for the 
Veteran's service-connected diabetes mellitus, type I, is 
warranted.


ORDER

Restoration of a 40 percent rating for diabetes mellitus, type I, 
is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


